Citation Nr: 1605160	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  05-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a forehead laceration.

2.  Entitlement to service connection for residuals of right ulnar nerve laceration.

3.  Entitlement to service connection for a mental condition, claimed as problems of the brain, to include as secondary to residuals of a forehead laceration.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to March 1965 and was with the United States Army Reserves from 1965 to 1967.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2005, the Veteran testified at a hearing held before a Decision Review Officer.

In a March 2009 decision, the Board dismissed the Veteran's appeal for lack of jurisdiction.  The Veteran appealed the March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated January 2010, the Court granted a Joint Motion for Remand, vacating the March 2009 decision and remanding the case for compliance with the terms of the Joint Motion for Remand.  In a June 2010 decision, the Board reopened the issues of entitlement to service connection for residuals of a forehead laceration and residuals of right ulnar nerve laceration and remanded the remaining issues.  The case has been returned to the Board for appellate review.

There are records in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files which contain documents that are relevant to the claims on appeal.  Accordingly, any future consideration of the case should take into consideration the existence of the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Pursuant to the June 2010 Board remand directives, the RO was instructed, in part, to verify the Veteran's duty status in the United States Army Reserves at the time of his October 21, 1966 service, to include the specific date range of any active duty for training or inactive duty for training, and if such verification is not possible, or further efforts would prove futile, such a determination should be documented in the claims folder.  A review of the record does not indicate such action was sufficiently completed.  This requested development is pertinent to adjudicating the claims on appeal because the Veteran contends that his forehead and right ulnar nerve lacerations were incurred in a motor vehicle accident that occurred on his way home from a week long period of active duty for training with the United States Army Reserves in October 1966.

The RO obtained the Veteran's service personnel records which include documentation that on October 21, 1966 the Veteran was assigned to United States Army Reserves-Ready.  A September 1966 letter from the United States Army Administration Center also noted that October 21, 1966 was the effective date of change of strength accountability (EDCSA).  It is unclear whether this change in strength resulted in any period of active or inactive duty for training in October 1966.  

Subsequently, in the June 2013 supplemental statement of the case, it was determined that there is no documentation the Veteran had active duty for training or inactive duty for training in October of 1966 and there is no evidence the Veteran was on active duty, active duty for training, or inactive duty for training at the time of the automobile accident on October 29, 1966.  It is not clear that consideration was given to the strength accountability change cited in September 1966 to take place in October 1966.

It does not appear that the RO has exhausted all efforts in an attempt to verify the Veteran's duty status in the United States Army Reserves on October 21, 1966, to include the specific date range of any active duty for training or inactive duty for training.  The RO should also request the Records Management Center, the National Personnel Records Center, or the Reserve to determine whether the Veteran would have been on any type of active or inactive duty at the time of the strength accountability change reported to take place in October 1966.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's duty status in the United States Army Reserves on October 21, 1966, to include the specific date range of any active duty for training or inactive duty for training, and if such verification is not possible, or further efforts would prove futile, such a determination should be documented in the claims folder.  Specifically, it should be determined for the record whether at the time of the strength accountability change the Veteran would have been on active or inactive duty for training or whether this change in status would not require any "duty" status.

2.  After the development requested has been completed, the AOJ should review the record to ensure the requested development is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

3.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

